DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 10/09/2020, has been entered.  

     Claims 1-33 have been canceled.

     Claims 34-42 have been added.

3.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
    Applicant is required to review the specification and correct all like errors.

4.  The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.- The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner 
       and process of making and using it, in such full, clear, concise, and exact terms as to 
       enable any person skilled in the art to which it pertains, or with which it is most nearly 
       connected, to make and use the same and shall set forth the best mode contemplated by the 
       inventor of carrying out his invention.

5.  Claims 34-39 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

     The instant claims are drawn to methods preventing graft rejection in solid organ transplantation comprising administering anti-CD40 antibodies, including loading dosing and maintenance dosing which, in turn, does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.




      The claims recite and specification discloses certain anti-CD40 antibodies (e.g., see Example 1, Anti-CD40 Antibodies; Table 1) and further encompasses various structural attributes for both the antibodies and the epitopes as well as various functional attributes, including different mechanisms of action in the absence of providing sufficient structural and functional characteristics of the species or genus of such anti-CD40 antibodies, 
      coupled with a known or disclosed correlation between function and structure of anti-CD40 antibodies administered in methods of preventing rejection in solid organ transplantation, which, in turn, does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
     one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-CD40 antibodies with the claimed specificity and structural / functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

      In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395,
     D’Angelo state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
    
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. 
     In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. 
     In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   
    In reporting Changes in complementarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion),

     Vonderheide et al. (Clin Cancer Res 19: 1035-1043, 2013) reviews Agonistic CD40 Antibodies and Cancer Therapy and noting different mechanisms / diverse activities of different agonistic anti-CD40 antibodies as well as the role of Fc (versus antigen-binding fragments), isotype and Fc:Fc Receptor (e.g., see Mechanisms of Action of Agonistic CD40 mAB and Role of FcR Crosslinking with CD40 mAb on pages 2-4) as well as noting that is critical that one must improve our understanding of the mechanism of action of different CD40 mAb and understand which of the many mechanisms is the most appropriate for a given situation or diseases (e.g., see Future Challenges and Conclusions on pages 6-7) (see entire document, Abstract, Introduction, Mechanisms of Action of Agonistic CD40 mAb, Role of FcR Crosslinking with CD40 mAb, Clinical Development of Agonist CD40 mAb, Words of Caution and Toxicity and Future Challenges, Conclusions).

    With respect to the diverse specificities encompassed by the claimed invention, the skilled artisan has known that that a single amino acid substitution in a common allele ablates binding of an antibody and that there can be a dissociation of immunoreactivity from other biological activities when constructing analogs.   






     While the specification discloses certain specific anti-CD40 antibodies and broadly claims anti-CD40 antibodies,       
     the application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the claimed anti-CD40 antibodies encompassing various specificities (e.g., multiple epitopes), structural and functional limitations, including methods of preventing graft rejection in solid organ transplantation, 
     in the absence of providing sufficient structural and functional characteristics of the genus of such anti-CD40 antibodies, broadly encompassed by the claimed invention. 

     Note that a single amino acid substitution in a common allele ablates binding of an antibody

     A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

     Also, the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   
    The problem here is that the instant specification fails to provide a disclosure of which structural elements (e.g., amino acid residues, heavy/light antibody chains, CDRs) are required for anti-CD40 to prevent graft rejection in solid organ transplantation showing possession of a sufficient number of species of the genus.

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that “when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts.”  Ariad, 598 F.3d at 1352-3.  

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of “anti-CD40 antibodies encompassing multiple antibody structures, multiple “epitopes / specificities” and multiple functions in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed anti-CD40 antibodies  comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making “anti-CD40 antibodies” comprising the “limitations” above and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     In contrast to the limited disclosure of certain anti-CD40 antibodies in the specification, 
     there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed “anti-CD40 antibodies” encompassing multiple antibody structures, multiple epitopes / specificities and multiple functions to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of “anti-CD40 antibodies”. 

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

     With respect to claims drawn to methods of treatment versus antibody products, 
     the applicability of the written description applies to the antibodies regardless whether the claims are drawn to antibodies as products or whether the claims are drawn to same antibodies in methods.

    The anti-CD40 antibodies are essential / critical to the claimed methods of treating or prophylaxis of a B cell disorder by administering to an individual an anti-CD40 antibodies. 

     While the claims here are directed to methods of using antibodies, rather than the antibodies themselves; the same standard applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):
     Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.   In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. (citation omitted). Similarly here, the claimed methods cannot be practiced without antibodies having the inhibiting or blocking activities recited in the claims.      

    Applicant does not sufficiently describe the structure-identifying information about the claimed anti-CD40 antibodies, nor describe a representative number of species falling with the scope of the anti-CD40 antibodies or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-CD40 antibodies s themselves.

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

    Therefore, there is insufficient written description for genus of “anti-CD40 antibodies” comprising / encompassed by the “limitations” above broadly encompassed by the claimed invention to provide sufficient structure above at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form thebasis for the rejections under this section made in this Office Action: 
      A person shall be entitled to a patent unless 
     (a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
               on sale or otherwise available to the public before the effective filing date of the 
               claimed invention. 

7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

8.  Claims 34, 35, 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heusser et al. (WO 2012/065950) (1449; #1),
     and as further evidenced by the instant application USSN 17/046,684 that that the mAb1 disclosed by the prior art is also called CFZ533 am mAb2 is also called ASKP1240 (e.g., see paragraphs [0008], [0123]-[0134], [0157] of the instant application),
     including amino acids and nucleotide sequences of mAb1 and mAb2 provided in Table 1 of the instant application in paragraphs [0193], [0199]-[0204]),

     which are also disclosed in U.S. Patent Nos. 8,828,396 and 9,221,913 (e.g., see paragraphs [0008], [0191], of the instant application).

     Huesser et al. teach Silent Fc Variants of anti-CD40 Antibodies
including Recombinant Antibodies (pages 
    including mAb1, mAb2 and mAb3, including modifications N297A, which results in aglycosylated/non-glycosylated antibodies, D265A and L234A/L235A; also SEQ ID NOS.; 
     comprising a silent IgG1 Fc region 
Examples on pages 58-81, including Useful amino acid and nucleotide sequences for practicing the invention and Example 6, Example 10: Transplant Study;
      Homologous Antibodies retaining the desired functional properties of mAb-1, mAb-2, mAb-3 antibodies and variants thereof
     (e.g., see pages 11-17),
     Nucleic Acid Molecules Encoding Antibodies Or Proteins, Generation of transfectomas producing monoclonal antibodies, including SEQ ID NOS. encoding anti-CD40 antibodies
     (e.g., see pages 17-20), 
     Methods of Therapy Using the Antagonist Anti-CD40 antibodies,
     including treatment of inflammation tissue transplant rejection, including preventing and/or ameliorate rejection of any tissue, including lung graft rejections, kidney, liver, heart, lung pancreas, intestine and other tissues (e.g., see pages 24, 26, 29-31, 44-45),   
     including positive therapeutic responses / therapeutically effective amounts, including mAb1, mAb2, mAb3 in the range of 0.01 mg/kg to 40 mg/kg, where the treatments comprising single administration of multiple administration doses,
     (e,g., pages. 25-27 and 31-36),
     administration of a pharmaceutical composition comprises anti-CD40 antibody with the purpose to cure, heal alleviate, relieve alter, remedy, improve, the inflammatory disease or affective any associated symptoms the inflammatory disease or the predisposition toward development of the inflammatory disease (page 25) 
      positive therapeutic responses as an improvement of anti-inflammatory activity and symptoms a reduction of reactive cells, increase in immune tolerance, decrease in symptoms, including administration to the donor,
      including assessing clinical response using screening techniques, including experiencing of beneficial effects by subjects (page 26)
     monitoring and testing to determine the efficacy of a given treatment regime (page 27)
    treating with anti-CD40 antibodies may be used to treat and/or prevent transplant rejection such as hyperacute, acute, and/or chronic rejection 
      to reduce transplantation sequelae for diseases and/or to improve symptoms and outcomes in transplant recipients,
      and including coordinating with other treatments (pages 44-45) 
      Pharmaceutical Administration of a pharmaceutical composition comprises anti-CD40 antibody with the purpose to cure, heal alleviate, relieve alter, remedy, improve, the inflammatory disease or affective any associated symptoms the inflammatory disease or the predisposition toward development of the inflammatory disease (page 25) 
      Positive therapeutic responses as an improvement of anti-inflammatory activity and symptoms a reduction of reactive cells, increase in immune tolerance, decrease in symptoms, including administration to the donor, ,
      including assessing clinical response using screening techniques, including experiencing of beneficial effects by subjects (page 26)
     monitoring and testing to determine the efficacy of a given treatment regime (page 27)
    treating with anti-CD40 antibodies may be used to treat and/or prevent transplant rejection such as hyperacute, acute, and/or chronic rejection 
      to reduce transplantation sequelae for diseases and/or to improve symptoms and outcomes in transplant recipients,
      and including coordinating with other treatments (pages 44-45) 
formulations and Modes of Administration
     including various routes of administration, including intravenous, subcutaneous, for example    
     where the dose and mode of administer is readily determined by one of ordinary skill in the art, including the particular disease undergoing therapy, the severity of the disease, history of the disease, age, height, weight health and physical conditions, dependency on the dose / doses and dosage regimen, modes of administration,
    where the frequency and durations of administer of multiple doses of the pharmaceutical composition comprising anti-CD40 antibodies, including lower / higher amounts, over days weeks / months. 0.003 mg/kg to about 20 mg/kg / 50 mg/kg; 0.01 mg/kg – 50 mg/kg, etc., 
     including Pharmaceutical Compositions are prepared to have the desired function properties herein (pages 23-27, 36-43) 
    (see entire document, including Abstract, Introduction, and Sections cited herein.

     There is no manipulative difference between the prior art teaching and the instant methods.

     Doses and dosage regimens are result effective variables. 
     It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 

     As both doses and dosage regimens were known to the ordinary artisan, it would have been obvious to optimize both the dosages and dosage regimens, including the particular dosing / dosing ranges and timing of dosing recited in the claims to prevent graft rejection in solid organ transplantation comprising administering therapeutically effective amounts of anti-CD40 antibodies (e.g., CFZ533, ASKP1240 and variants thereof) in order to meet the needs of the patient and the nature of these chronic diseases. 

      While the prior art does not explicitly teach “wherein the dose is adjusted so that sustained plasma or serum concentration of the anti-CD40 antibody throughout the entire treatment period is of at least 40 µg/mL and up to 400 µg/mL;
      the prior art does teach administering effective amounts of anti-CD40 antibodies, including the silent anti-CD40 antibodies of claims 40-42), to achieve therapeutic effects and goals in various doses / dosage regimens that are encompassed recited limitations in claims 34-38.


     Given the teachings of the prior art to provide multiple doses, multiple dosing regimens and range of therapeutically effective amounts antibody (e.g., intravenous, subcutaneous administrations; days, weeks, months, etc.) to prevent graft rejection in solid organ transplantation in meeting the needs of the patients and the conditions / severity of preventing graft rejection,
      dosing of therapeutically effective anti-CD40 antibodies to prevent graft rejection in solid organ transplantation regiments adjusted to sustain plasma or serum concentration of the anti-CD40 antibody through the entire treatment periods is of at lease 40 µg/mL and up to 400 µg/ml
would naturally flow in view of the teachings of the prior art.

    With respect to claimed parameters based upon plasma / serum concentrations through the treatment period or preventing graft rejection,  
    the claimed limitations are inherent or naturally flow from the very nature of therapeutic regimens including the administration of anti-CD40 antibodies to prevent transplant rejection in that transplanting tissues and organs 

     Given the teachings of the prior art, including addressing key targets and parameters to achieve positive therapeutic responses intended an improvement in the disease,  
to treat or prevent transplant rejection such as hyperacute, acute and or/chronic rejection and reduce transplantation sequela,    
      one of ordinary skill in the art at the time the invention was made would have been motivated to provide anti-CD40 antibodies, including the mAb1 / CFZ533 and mAb2 / ASKP1240 antibodies and variants thereof and employing multiple doses / dosing and dosing regimen to meet the needs of patients and the nature of transplantation regimens and the applicability of anti-CD40 antibodies would have optimized to achieve the desired immunosuppression at the time the invention was filed with an expectation of success.

9. Claims 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over   in view of 
  Heusser et al. (WO 2012/065950) (1449; #1),
     and as further evidenced by the instant application USSN 17/046,684 that that the mAb1 disclosed by the prior art is also called CFZ533 am mAb2 is also called ASKP1240 (e.g., see paragraphs [0008], [0123]-[0134], [0157] of the instant application),
     including amino acids and nucleotide sequences of mAb1 and mAb2 provided in Table 1 of the instant application in paragraphs [0193], [0199]-[0204]),
     which are also disclosed in U.S. Patent Nos. 8,828,396 and 9,221,913 (e.g., see paragraphs [0008], [0191], of the instant application).

     Huesser et al. teach Silent Fc Variants of anti-CD40 Antibodies
including Recombinant Antibodies (pages 
    including mAb1, mAb2 and mAb3, including modifications N297A, which results in aglycosylated/non-glycosylated antibodies, D265A and L234A/L235A; also SEQ ID NOS.; 
     comprising a silent IgG1 Fc region 
Examples on pages 58-81, including Useful amino acid and nucleotide sequences for practicing the invention and Example 6, Example 10: Transplant Study;
      Homologous Antibodies retaining the desired functional properties of mAb-1, mAb-2, mAb-3 antibodies and variants thereof
     (e.g., see pages 11-17),
     Nucleic Acid Molecules Encoding Antibodies Or Proteins, Generation of transfectomas producing monoclonal antibodies, including SEQ ID NOS. encoding anti-CD40 antibodies
     (e.g., see pages 17-20), 
     Methods of Therapy Using the Antagonist Anti-CD40 antibodies,
     including treatment of inflammation tissue transplant rejection, including preventing and/or ameliorate rejection of any tissue, including lung graft rejections, kidney, liver, heart, lung pancreas, intestine and other tissues (e.g., see pages 24, 26, 29-31, 44-45),   
     including positive therapeutic responses / therapeutically effective amounts, including mAb1, mAb2, mAb3 in the range of 0.01 mg/kg to 40 mg/kg, where the treatments comprising single administration of multiple administration doses,
     (e,g., pages. 25-27 and 31-36),
     administration of a pharmaceutical composition comprises anti-CD40 antibody with the purpose to cure, heal alleviate, relieve alter, remedy, improve, the inflammatory disease or affective any associated symptoms the inflammatory disease or the predisposition toward development of the inflammatory disease (page 25) 
      positive therapeutic responses as an improvement of anti-inflammatory activity and symptoms a reduction of reactive cells, increase in immune tolerance, decrease in symptoms, including administration to the donor,
      including assessing clinical response using screening techniques, including experiencing of beneficial effects by subjects (page 26)
     monitoring and testing to determine the efficacy of a given treatment regime (page 27)
    treating with anti-CD40 antibodies may be used to treat and/or prevent transplant rejection such as hyperacute, acute, and/or chronic rejection 
      to reduce transplantation sequelae for diseases and/or to improve symptoms and outcomes in transplant recipients,
      and including coordinating with other treatments (pages 44-45) 
      Pharmaceutical Administration of a pharmaceutical composition comprises anti-CD40 antibody with the purpose to cure, heal alleviate, relieve alter, remedy, improve, the inflammatory disease or affective any associated symptoms the inflammatory disease or the predisposition toward development of the inflammatory disease (page 25) 
      Positive therapeutic responses as an improvement of anti-inflammatory activity and symptoms a reduction of reactive cells, increase in immune tolerance, decrease in symptoms, including administration to the donor,
      including assessing clinical response using screening techniques, including experiencing of beneficial effects by subjects (page 26)
     monitoring and testing to determine the efficacy of a given treatment regime (page 27)
    treating with anti-CD40 antibodies may be used to treat and/or prevent transplant rejection such as hyperacute, acute, and/or chronic rejection 
      to reduce transplantation sequelae for diseases and/or to improve symptoms and outcomes in transplant recipients,
      and including coordinating with other treatments (pages 44-45) 
formulations and Modes of Administration
     including various routes of administration, including intravenous, subcutaneous, for example    
     where the dose and mode of administer is readily determined by one of ordinary skill in the art, including the particular disease undergoing therapy, the severity of the disease, history of the disease, age, height, weight health and physical conditions, dependency on the dose / doses and dosage regimen, modes of administration,
    where the frequency and durations of administer of multiple doses of the pharmaceutical composition comprising anti-CD40 antibodies, including lower / higher amounts, over days weeks / months. 0.003 mg/kg to about 20 mg/kg / 50 mg/kg; 0.01 mg/kg – 50 mg/kg, etc., 
     including Pharmaceutical Compositions are prepared to have the desired function properties herein (pages 23-27, 36-43) 
    (see entire document, including Abstract, Introduction, and Sections cited herein.

     There is no manipulative difference between the prior art teaching and the instant methods.

     Doses and dosage regimens are result effective variables. 
     It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 

     As both doses and dosage regimens were known to the ordinary artisan, it would have been obvious to optimize both the dosages and dosage regimens, including the particular dosing / dosing ranges and timing of dosing recited in the claims to prevent graft rejection in solid organ transplantation comprising administering therapeutically effective amounts of anti-CD40 antibodies (e.g., CFZ533, ASKP1240 and variants thereof) in order to meet the needs of the patient and the nature of these chronic diseases. 

      While the prior art does not explicitly teach “wherein the dose is adjusted so that sustained plasma or serum concentration of the anti-CD40 antibody throughout the entire treatment period is of at least 40 µg/mL and up to 400 µg/mL;
      the prior art does teach administering effective amounts of anti-CD40 antibodies, including the silent anti-CD40 antibodies of claims 40-42), to achieve therapeutic effects and goals in various doses / dosage regimens that are encompassed recited limitations in claims 34-38.

     Given the teachings of the prior art to provide multiple doses, multiple dosing regimens and range of therapeutically effective amounts antibody (e.g., intravenous, subcutaneous administrations; days, weeks, months, etc.) to prevent graft rejection in solid organ transplantation in meeting the needs of the patients and the conditions / severity of preventing graft rejection,
      dosing of therapeutically effective anti-CD40 antibodies to prevent graft rejection in solid organ transplantation regiments adjusted to sustain plasma or serum concentration of the anti-CD40 antibody through the entire treatment periods is of at least 40 µg/mL and up to 400 µg/ml
as well as the dosing recited in claims 35-38 would naturally flow or be obvious in view of the teachings of the prior art




    With respect to claimed parameters based upon plasma / serum concentrations through the treatment period or preventing graft rejection,  
    the claimed limitations are inherent or naturally flow from the very nature of therapeutic regimens including the administration of anti-CD40 antibodies to prevent transplant rejection in that transplanting tissues and organs 

     Given the teachings of the prior art, including addressing key targets and parameters to achieve positive therapeutic responses intended an improvement in the disease,  
to treat or prevent transplant rejection such as hyperacute, acute and or/chronic rejection and reduce transplantation sequela,    
      one of ordinary skill in the art at the time the invention was made would have been motivated to provide anti-CD40 antibodies, including the mAb1 / CFZ533 and mAb2 / ASKP1240 antibodies and variants thereof and employing multiple doses / dosing and dosing regimen to meet the needs of patients and the nature of transplantation regimens and the applicability of anti-CD40 antibodies would have optimized to achieve the desired immunosuppression at the time the invention was filed with an expectation of success.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.” Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d, 1385 (U.S. 2007).

1. No claim allowed.






11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 11, 2022